Title: 31st.
From: Adams, John Quincy
To: 


       In the Evening I went with Townsend, to see Miss Cazneau, and to fulfill a promise, of playing on the flute for her; which I made some weeks ago; and renew’d last Thursday. The character of Miss C. I propose to delineate at a future period; if I should continue to draw any.
       At eight I left her and pass’d the remainder of the evening at Mrs. Hooper’s.
       The night, which puts a period to the revolving year, always presents to my mind a crowd of the most serious reflections. But none are more important than those upon the shortness of human life. A twentieth part of the days of man has nearly elapsed since, I began this journal; yet, how uninteresting the events! how much of that period lost! how much mis-spent! But revert the question: how much employed to make me wiser, better and more useful? Ah! how shall I answer?
      